

115 HR 6006 IH: Social Security Integrity Act of 2018
U.S. House of Representatives
2018-06-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6006IN THE HOUSE OF REPRESENTATIVESJune 5, 2018Mr. King of Iowa introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo direct the Commissioner of Social Security to implement certain record keeping recommendations,
			 and for other purposes.
	
 1.Short titleThis Act may be cited as the Social Security Integrity Act of 2018. 2.FindingsCongress finds the following:
 (1)Individuals can commit various types of fraud against the Government by reporting earnings under deceased individuals’ Social Security Numbers (SSNs).
 (2)Various Federal entities rely on the Social Security Administration’s (SSA) death information to detect unreported deaths and verify the accuracy of reported deaths.
 (3)The Numident is the SSA’s computer database file on all who have applied for a Social Security number. The Office of the Inspector General (OIG) of the SSA conducted an audit and determined that the SSA did not have controls in place to annotate death information on the Numident records of numberholders who exceeded maximum reasonable life expectancies and were likely deceased.
 (4)The OIG identified 34 cases in which it appeared that the deceased numberholder’s name and Social Security Number (SSN) had been misused. In one instance an employer reported paying wages to someone from 2008 through 2012 using a numberholder’s name and SSN that had been born in 1886. SSA payment records indicated that the numberholder died in January 1965, but the SSA did not record the numberholder’s death on the Numident. SSA continued paying benefits to the numberholder’s widow until her death in February 1973. SSA’s Master Earning File (MEF) contained no reported earnings information for this numberholder from 1956 through 2007.
 (5)The OIG determined that thousands of the SSNs could have been used to commit identity fraud. For tax years 2006 through 2011, SSA received reports that individuals using 66,920 SSNs had approximately $3.1 billion in wages, tips, and self-employment income. SSA transferred the earnings to the Earnings Suspense File because the employees’ or self-employed individuals’ names on the earnings reports did not match the numberholders’ names.
 (6)During calendar years 2008 through 2011, employers made 4,024 E-Verify inquiries using 3,873 SSNs belonging to numberholders born before June 16, 1901. According to the OIG, these inquiries indicate individuals’ attempts to use the SSNs to apply for work.
 (7)The OIG determined that resolving these discrepancies will improve the accuracy and completeness of the Death Master File and help prevent future misuse of these SSNs.
 (8)The American taxpayer deserves to have the surety of knowing that every agency and department within the Federal Government takes the prudent actions necessary to prevent future fraud and waste of hard-earned dollars.
 (9)In 2015, the OIG identified approximately 6.5 million numberholders age 112 or older who did not have death information on the Numident.
 (10)The Social Security Administration has reported success in updating the Numident. In 2016, the Social Security Administration listed 5 million Americans as 112 years old or older who did not have death information on the Numident, which is 1.5 million fewer than the OIG reported in 2015.
 (11)In line with the OIG’s recommendations, the SSA should take proactive action to fully protect the American taxpayer by ensuring that there are comprehensive controls in place to annotate death information on the Numident records of numberholders who exceeded maximum reasonable life expectancies.
			3.Implementation of OIG recommendations
 (a)In generalNot later than 3 years after the date of the enactment of this Act, the Commissioner of Social Security shall implement all of the recommendations described in the memorandum from the Office of the Inspector General of the Social Security Administration entitled Numberholders Age 112 or Older Who Did Not Have a Death Entry on the Numident (A–06–14–34030) and dated March 4, 2015.
 (b)ReportNot later than December 31 of each calendar year that begins after the date of the enactment of this Act and ends before the date that is 3 years after such date of enactment, the Commissioner shall submit to the Congress a report on the progress made toward implementation of each of the recommendations described in the memorandum specified in subsection (a), the methods used to implement such recommendations, the amount of funds expended and any other resources utilized to implement such recommendations, and the projected date of full implementation.
			